




FIRST AMENDMENT
This FIRST AMENDMENT (this “Amendment”) dated as of June 19, 2015 is among
Forward Air Corporation, a Tennessee corporation (the “Parent Borrower”),
Forward Air, Inc., a Tennessee corporation (the “Subsidiary Borrower”; and
together with the Parent Borrower, the “Borrowers”), the Guarantors identified
on the signature pages hereto, the Lenders identified on the signature pages
hereto and Bank of America, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement (as amended, modified and supplemented
from time to time, the “Credit Agreement”) dated as of February 4, 2015 among
the Parent Borrower, the Subsidiary Borrower, the Guarantors identified therein,
the Lenders identified therein and the Administrative Agent, the Lenders have
agreed to make credit extensions available to the Borrowers; and
WHEREAS, the Borrowers and the Required Lenders have agreed to certain
modifications to the Credit Agreement on the terms and conditions set forth
herein.
NOW, THEREFORE, IN CONSIDERATION of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, the parties hereto agree as follows:
1.    Defined Terms. Capitalized terms used herein but not otherwise defined
herein shall have the meanings provided to such terms in the Credit Agreement.
2.    Amendment. In Section 1.01 of the Credit Agreement, clause (b) of the
definition of Change of Control is hereby amended and restated in its entirety
to read as follows:
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent Borrower
cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
3.    Conditions Precedent. This Amendment shall be effective as of the date
hereof upon receipt by the Administrative Agent of this Amendment executed by
the Borrowers, the Guarantors and the Required Lenders.
4.    Amendment is a “Loan Document”. This Amendment is a Loan Document and all
references to a “Loan Document” in the Credit Agreement and the other Loan
Documents (including,2
without limitation, all such references in the representations and warranties in
the Credit Agreement and the other Loan Documents) shall be deemed to include
this Amendment and shall be deemed to refer to each such Loan Document as
amended hereby.
5.    Representations and Warranties; No Default. Each Borrower represents and
warrants to the Administrative Agent and each Lender that after giving effect to
this Amendment (a) the representations and warranties of each Loan Party
contained in Article VI of the Credit Agreement or any other Loan Document, or
which are contained in any report, certificate or similar document executed and
delivered by the Borrowers or any Loan Party and furnished at any time under or
in connection therewith, or furnished pursuant to Article II, Article V or
Sections 7.01, 7.02 or 7.03 of the Credit Agreement, are true and correct in all
material respects on and as of the date hereof, except to the




--------------------------------------------------------------------------------




extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct in all material respects as of
such earlier date, and (b) no Default exists as of the date hereof.
6.    Reaffirmation of Obligations. Each Loan Party affirms all of its
obligations under the Loan Documents and agrees that this Amendment and all
documents executed in connection herewith do not operate to reduce or discharge
its obligations under the Loan Documents.
7.     No Other Changes. Except as modified hereby, all of the terms and
provisions of the Loan Documents shall remain in full force and effect.
8.     Counterparts; Delivery. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and it shall not be necessary in making proof of this Amendment to
produce or account for more than one such counterpart. Delivery of an executed
counterpart of this Amendment by facsimile or other electronic imaging means
shall be effective as an original.
9.    Governing Law. This Amendment shall be deemed to be governed by, and
construed in accordance with, the laws of the State of New York.
[Signature Pages Follow]




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
First Amendment to be duly executed and delivered as of the date first above
written.
BORROWERS:
FORWARD AIR CORPORATION, a Tennessee corporation

                
By: /s/ Rodney L. Bell            
Name:    Rodney L. Bell
Title:    Chief Financial Officer
    
FORWARD AIR, INC., a Tennessee corporation


By: /s/ Rodney L. Bell            
Name:    Rodney L. Bell
Title:    Chief Financial Officer


GUARANTORS:        FAF, INC., a Tennessee corporation
FORWARD AIR SOLUTIONS, INC., a Tennessee corporation
FORWARD AIR TECHNOLOGY AND LOGISTICS     SERVICES, INC., a Tennessee corporation
TQI HOLDINGS, INC., a Delaware corporation
TOTAL QUALITY, INC., a Michigan corporation
TQI INC., a Michigan corporation
CENTRAL STATES TRUCKING CO., a Delaware corporation
CENTRAL STATES LOGISTICS, INC., an Illinois corporation
FACSBI, LLC, a Delaware limited liability company
TOWNE HOLDINGS, LLC, a Delaware limited liability company
TAF, LLC, an Indiana limited liability company
TOWNE AIR FREIGHT, LLC, an Indiana limited liability company


By: /s/ Rodney L. Bell            
Name:    Rodney L. Bell
Title:    Chief Financial Officer


FORWARD AIR ROYALTY, LLC, a Delaware limited liability company




By: /s/ Matthew J. Jewell        
Name:    Matthew J. Jewell
Title:    President
[SIGNATURE PAGES CONTINUE]






--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
BANK OF AMERICA, N.A.,

as Administrative Agent




By: /s/ Maria A. McClain        
Name:    Maria A. McClain
Title:    Vice President
LENDERS:
BANK OF AMERICA, N.A.,

as a Lender, L/C Issuer and Swing Line Lender


By: /s/ John M. Hall            
Name:    John M. Hall
Title:    Senior Vice President




FIRST TENNESSEE BANK, N.A.


By: /s/ Thomas A. Heckman        
Thomas A. Heckman
Senior Vice President




